Citation Nr: 1604327	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09- 47 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee condition.  

2.  Entitlement to service connection for a right knee condition..

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for a bilateral eye condition.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for sinusitis/allergies.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to August 1973, from February to June 1988, and from May to September 1989, with additional National Guard service from September 1976 to October 1984, and Reserve service from May 1985 to June 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied entitlement to service connection for a bilateral knee condition, sleep apnea, a low back condition, a bilateral eye condition, hypertension, sinusitis/allergies, posttraumatic stress disorder (PTSD), bilateral hearing loss, and a right shin condition.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 2009.

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned granted a request to leave the record open for 60 days to allow for the presentation of additional evidence.  During that period, additional evidence was added to the file which was accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

In February 2013, the Board granted service connection for PTSD and bilateral hearing loss and denied service connection for a right shin condition.  The Board then remanded the claims remaining on appeal to the agency of original jurisdiction (AOJ)  for further action, to include additional development of the evidence.  

In an August 2013 rating decision, the RO granted service connection for degenerative joint disease of the right knee, sleep apnea, lumbosacral strain (claimed as a low back condition), a bilateral eye condition, and hypertension, representing a full grant of the benefits sought with respect to those claims.  Likewise, in a September 2013 rating decision, the AOJ granted service connection for sinusitis/allergies, representing a full grant of the benefits sought with respect to that claim.  These matters are being formally dismissed, below.

After completing the development requested in the February 2013 remand, the AOJ continued to deny the left knee claim (as reflected in a September 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the documents in Virtual VA and VBMS reveals VA treatment records which have not been considered by the AOJ and were not accompanied by a waiver of AOJ consideration.  See 38 C.F.R. § 20.1304 (2015).  However, as the left knee claim is, again, being remanded for further development, the AOJ will have the opportunity to review such documents on remand.  The remainder of the documents in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's disposition of the claims for service connection for a right knee condition, sleep apnea, a low back condition, a bilateral eye condition, hypertension, and sinusitis/allergies is set forth below.  The remaining claim for service connection for a left knee condition is addressed in the remand following the order; this matter is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final  preliminary matter, the Board notes that in March 2013, the AOJ effectuated the Board's February 2013 award of service connection for PTSD and bilateral hearing loss, and assigned an initial rating of 10 percent for PTSD and an initial, zero percent (noncompensable) rating for bilateral hearing loss, each effective April 4, 2008.   In May 2013, the Veteran filed a claim seeking higher ratings for his service-connected PTSD and bilateral hearing loss disabilities.  In an April 2015 rating decision, the AOJ continued the initial 10 percent rating for PTSD, and in an October 2015 rating decision, awarded a higher 30 percent rating, effective May 19, 2015.  However, the AOJ has not yet adjudicated the Veteran's higher rating claim for his service-connected bilateral hearing loss disability.  Therefore, the Board does not have jurisdiction over the claim for an increased rating for service-connected bilateral hearing loss and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  In August 2013, prior to the promulgation of an appellate decision, service connection was granted for right knee degenerative joint disease (claimed as a right knee condition), sleep apnea, lumbosacral strain (claimed as a back condition), a bilateral eye condition, and hypertension,. representing a full grant of the benefit sought with respect to those claims.  

2.  In September 2013, prior to the promulgation of an appellate decision, service connection was granted for sinusitis/allergies, representing a full grant of the benefit sought with respect to that claim.  



CONCLUSION OF LAW

There remains for appellate consideration no case or controversy with respect to the claims for service connection for a right knee condition, sleep apnea, a low back condition, a bilateral eye condition, hypertension, and sinusitis/allergies affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).  

Although the Veteran perfected an appeal to the Board with respect to the denial of service connection for a right knee condition, sleep apnea, a low back condition, a bilateral eye condition, hypertension, and sinusitis/allergies arising from an October 2008 rating action, service connection was granted for right knee degenerative joint disease, sleep apnea, lumbosacral strain, a bilateral eye condition, and hypertension in a subsequent rating decision dated in August 2013.  Likewise, service connection was granted for sinusitis/allergies in a subsequent rating decision dated in September 2013.  

Under these circumstances, the Board finds that the claims for service connection for a right knee condition  (diagnosed as right knee degenerative joint disease), sleep apnea, a low back condition (diagnosed as lumbosacral strain), a bilateral eye condition, hypertension, and sinusitis/allergies, which were formerly in appellate status, have been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to those claims. 

Hence, with respect to the claims for service connection for a right knee condition,  sleep apnea, a low back condition,  a bilateral eye condition, hypertension, and sinusitis/allergies, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to each of these claims must be dismissed.


ORDER

The appeal as to the claim for service connection for a right knee condition is dismissed.

The appeal as to the claim for service connection for sleep apnea is dismissed.

The appeal as to the claim for service connection for a low back condition is dismissed.

The appeal as to the claim for service connection for a bilateral eye condition is dismissed.

The appeal as to the claim for service connection for  hypertension is dismissed.

The appeal as to the claim for service connection for  sinusitis/allergies is dismissed.


REMAND

Unfortunately the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2013, the Board remanded the Veteran's claim of entitlement to service connection for a left knee condition for additional evidentiary development.  The AOJ was directed to prepare a memorandum clearly detailing the dates of the Veteran's active duty service, Reserve service, and National Guard service, and to also obtain his service treatment and personnel records.  The Board also directed the AOJ to obtain the Veteran's current treatment records and schedule him for a VA examination.  

While some service treatment and personnel records were obtained, additional service treatment and personnel records were not obtained.  The Veteran was notified of this fact in July 2013 and a memorandum was prepared in September 2013.   

In April 2013, the AOJ asked the Veteran to provide authorization forms for any outstanding private treatment records.  While the Veteran submitted authorization forms in October 2014, November 2014, December 2014, and May 2015, he did not list any providers and, thus, no private treatment records could be obtained.  The Court has held that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Thus, the Board finds that, as the requested development has been completed, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

However, the AOJ did not comply with the February 2013 remand directive to prepare a memorandum clearly detailing the dates of the Veteran's active duty service, Reserve service, and National Guard service.  In this regard, it is emphasized that the Board itself errs when it fails to ensure such compliance.  See Stegall, supra.  Thus, on remand the AOJ must prepare a memorandum detailing the Veteran's dates of service. 

The Veteran was afforded a VA examination in April 2013.  The VA examiner noted that the Veteran had a constant, moderate ache in the bilateral knees with the pain greater in the right knee then in the left knee.  While the VA examiner provided a diagnosis of degenerative joint disease of the right knee, no diagnosis was rendered for the left knee.   

The Board finds that the April 2013 VA examination report does not comply with the February 2013 remand directives because he did not state, as directed, if the Veteran had a left knee diagnosis, and if so, the etiology of such diagnosis.  As such, another remand of this matter is needed to ensure compliance with the Board's prior remand directives.  See Stegall, supra.

On remand, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain the medical information needed to resolve this claim.  The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA records, the record reflects that the Veteran has been treated at the Montgomery VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Montgomery VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  The AOJ's adjudication of the claim should include consideration of all pertinent evidence received since the last adjudication.


Accordingly, this matter is hereby  REMANDED for the following action:

1.  Prepare for the file  a memorandum clearly detailing the dates of the Veteran's active duty service, Reserve Service and National Guard service, to include specific indications of which periods may be considered active duty, active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).

2.  Obtain from the Montgomery VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his left knee by an appropriate physician. 

The contents of the entire c claims file (paper and electronic) , to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has, or at any time pertinent to the current claim has had, a diagnosed left knee disability underlying his complaints.. 

If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during a period of service; or  is otherwise medically related to service.  

In addressing the above, the examiner should consider and discuss all pertinent and other objective 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, re adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


